Citation Nr: 0106460	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which assigned a 10 percent 
evaluation for tinea pedis.  This rating decision effectuated 
an August 1999 Board decision that granted service connection 
for tinea pedis.


REMAND

The veteran contends that his service-connected tinea pedis 
is more disabling than his initial 10 percent evaluation 
reflects.

The veteran most recently underwent a VA examination in July 
2000.  The examiner specifically noted that the veteran's 
records were not available for review at the time of the 
examination.  VA regulations require that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability.  38 C.F.R. § 4.1 (2000).  
Thus, it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination.  It is also noted that recent examinations have 
shown a fungus involving the toe nails; however, it is 
unclear as to whether this fungus infection is related to the 
service connected tinea pedis.

The Board notes that the veteran is in disagreement with the 
initial evaluation assigned for his service-connected tinea 
pedis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
recognized a distinction between the veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction - 
consideration of "staged" ratings and the adequacy of the 
statement of the case.  Staged ratings allow for the 
assignment of separate ratings for separate periods of time 
based on the facts found.  On Remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate.

On a final note, prior to adjudicating the veteran's claims, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
tinea pedis since December 1998.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim. 

2.  Thereafter the RO should schedule the 
veteran for a VA dermatology examination 
to determine the severity of the 
veteran's tinea pedis.  The claims file 
must be made available to the examiner, 
along with a copy of this REMAND, in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the file has been reviewed.  The 
examination report should provide an 
accurate and fully descriptive assessment 
of the veteran's skin disorder.  The 
examiner must differentiate the service-
connected manifestations of the skin 
disorder from any other nonservice-
connected disorders and so indicate.  The 
examiner should state for the record 
whether the fungus infection involving 
the toe nails is part and parcel of the 
service connected tinea pedis or is 
otherwise related thereto.  The examiner 
should note for the record whether the 
veteran has exudation or itching, 
extensive lesions, or marked 
disfigurement due to his service-
connected tinea pedis and, if so, the 
frequency and extent thereof.  The 
examiner should also note for the record 
whether the veteran's tinea pedis is 
manifested by ulceration or extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or is 
exceptionally repugnant.  The examiner 
should set forth in detail the basis for 
his or her opinions.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and 

General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  Consideration should 
specifically be given to the propriety of 
"staged rating" as set forth in 
Fenderson.  If the benefit sought by the 
veteran continues to be denied, he and 
his representative must be furnished with 
a supplemental statement of the case and 
be allowed a reasonable amount of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




